 1   Zein E. Obagi, Jr. (SBN 264139)
     zo@obagilaw.com
 2   OBAGI LAW GROUP, P.C.
     7080 Hollywood Blvd., Suite 1100
 3   Los Angeles, California 90028
     Telephone: (424) 284-2401
 4   Facsimile: (424) 204-0719
 5   Andrew Z. Tapp (FBN 68002)
     Pro Hac Vice
 6   andrew@metropolitan.legal
     Metropolitan Law Group, PLLC
 7   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
 8   Telephone: (813) 228-0658
     Attorneys for Plaintiffs,
 9   Yaser Bashir, Majida Bashir, and
     Mill Street Market
10
     NICOLA T. HANNA
11   United States Attorney
     DAVID M. HARRIS
12   Assistant United States Attorney
     Chief, Civil Division
13   JOANNE S. OSINOFF
     Assistant United States Attorney
14   Chief, General Civil Section
     MONICA L. MILLER (CBN 157695)
15   Assistant United States Attorney
           Federal Building, Suite 7516
16         300 North Los Angeles Street
           Los Angeles, California 90012
17         Telephone: (213) 894-4061
           Facsimile: (213) 894-7819
18         E-mail: monica.miller@usdoj.gov
19   Attorneys for Defendant United States of America
20                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                              EASTERN DIVISION
22 YASER BASHIR, an individual,                 No. 5:17-cv-02553-RGK (SPx)
   MAJIDA BASHIR, an individual, and
23 MILL STREET MARKET, a California
   Sole Proprietorship,                         PROTECTIVE ORDER
24
         Plaintiffs,
25                                              Honorable Sheri Pym
         v.                                     United States Magistrate Judge
26
   UNITED STATES OF AMERICA,
27
         Defendant.
28
 1         On November 19, 2018, the parties submitted a Stipulation for Protective Order
 2   (Stipulation). IT IS HEREBY ORDERED that the Protective Order is granted. The parties
 3   shall comply with the terms set forth in the Stipulation.
 4
 5   DATED: December 7, 2018.
 6
 7
 8
                                             SHERI PYM
 9                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
